Case 6:19-bk-00323-LVV Doc 30 _ Filed 04/03/20 Page 1 of 3

 

cal in this information to identify your case:

 

 

Debtor 1 Oscar O. Herrera ee

First Name. — "Middle Name “Last Name
Debtor 2 - / a
(Spouse if, filing) First Name Middie Name - Last Name

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

Case number 6:19-bk-00323
(if known) 1 Check if this is an
amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 1245

If you are an individual filing under chapter 7, you must fill out this form if:
ll creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

 

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

ideniiiy the crediter and the property that is ceitateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors Freedom Mortgage Corporation C] Surrender the property. C1 No
name: C Retain the property and redeem it.
@ Retain the property and enter into a M Yes

Description of 627 Date Palm Boulevard

Reaffirmation Agreement.
property Melbourne, FL 32901 Brevard CZ Retain the property and [explain]:
securing debt; County

Homestead

Bel Aire Palms Lot 48

property occupied by debtor

Creditors Nationwide Southeast L @ Surrender the property. No
name: 0 Retain the property and redeem it.

_ C Retain the property and enter into a C1 Yes
Description of 2005 Toyota Tacoma Reaffirmation Agreement.

Prerunner/SR5 150000 miles
VIN# 3TMJU62N05M003280

2 owners joined by "and"

minor body damage, exterior
scratched, upholsiry

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 6:19-bk-00323-LVV Doc 30 _ Filed 04/03/20 Page 2 of 3

Debtor1 Oscar O. Herrera _

Case number (ifknown) 6:19-bk-00323

property worn/stained C Retain the property and [explain]:
securing debt:

Creditors Small Business Admin. O) Surrender the property. No
name: (1 Retain the property and redeem it.
Retain the property and enter into a @ Yes

Description of 627 Date Palm Boulevard Reaffirmation Agreement

property Melbourne, FL 32901 Brevard C1 Retain the property and [explain]:
securing debt; County
Homestead

Bel Aire Palms Lot 48

property occupied by debtor

 

List Your Unexpired Personal Property Leases / 7
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill

in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.

You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: [CJ No
Description of leased

Property: OO Yes
Lessor's name: O No
Description of leased

Property: CO Yes
Lessor's name: No
Description of leased

Property: O Yes
Lessor's name: 0 No
Description of leased

Property: [] Yes
Lessor's name: O No
Description of leased

Property: O Yes
Lessar's name: O1 No
Description of leased

Property: OO Yes
Lessor's name: [] No
Description of leased

Property: O Yes

Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

«Oth O home «
ost. 7 Signature of Debtor 2

Signature of Debtor 1

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 6:19-bk-00323-LVV Doc 30 _ Filed 04/03/20 Page 3 of 3

Debtort Oscar O. Herrera Case number (if known) 6:19-bk-00323)

Date - y . / al aban Date

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
